Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered January 3, 1996, convicting him of reckless endangerment in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied the effective assistance of counsel which affected the voluntariness of his plea is meritless (see, People v Register, 60 NY2d 270, 280, cert denied 466 US 953). Appellate review of the remaining issues raised by the defendant were effectively waived by him as part of his plea bargain (see, People v DeSimone, 80 NY2d 273; People v Cozzi, 215 AD2d 496). O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.